Citation Nr: 0031555	
Decision Date: 12/04/00    Archive Date: 12/12/00	

DOCKET NO.  99-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from July 1971 to 
April 1973.

This matter arises from various rating decisions rendered 
since January 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, that denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The veteran's disabilities include degenerative arthritis 
of both hips, and depression; his combined disability 
evaluation is 20 percent.

2.  The veteran has a high school education, and has work 
experience as a security guard, mechanic, mail handler, and 
warehouseman; he is 48 years of age, and last worked in May 
1998.

3.  The veteran's disabilities preclude him from engaging in 
any form of gainful employment consistent with his age, 
education level, and work experience.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have been met.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.16, 4.17 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law authorizes payment of pension benefits to a veteran 
of war who has the requisite service and who is permanently 
and totally disabled.  38 U.S.C.A. §§ 1502, 1521.  Permanent 
and total disability ratings for pension purposes are 
authorized for disabling conditions which are not a result of 
the veteran's own willful misconduct.  38 C.F.R. § 3.342.  
Total disability will be considered to exist where there is 
an impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Permanence of total 
disability will be taken to exist when such impairment is 
reasonably certain to continue throughout the lifetime of the 
veteran.  38 C.F.R. § 3.340.

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  In view of the 
favorable decision in this appeal, no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A. 

In the instant case, the veteran's military service meets the 
requisites for eligibility for pension benefits; his military 
service from July 1971 to April 1973 was during the Vietnam 
Era.  See 38 C.F.R. § 3.2(f) (2000).  The RO has assigned a 
combined 20 percent rating for his nonservice-connected 
disabilities.  See 38 C.F.R. § 4.25 (2000).  These include 
degenerative arthritis of both hips, evaluated as 20 percent 
disabling, and depression that has not been evaluated.

The record indicates that the veteran last worked in May 
1998.  He terminated his employment because of degenerative 
arthritis of both hips.  Prior to that, he had been employed 
as a security guard.  The reports of the veteran's VA medical 
treatment and examination indicate that degenerative joint 
disease results in pain and limitation of motion of both 
hips.  The veteran cannot walk more than 700 feet without 
resting, and requires the use of a cane to accomplish this.  
In January 1999, a VA staff psychologist observed that the 
veteran has experienced increased depression and a sense of 
hopelessness because of his restricted physical activities 
and the deterioration in his physical health.

The record also reflects a determination by the Social 
Security Administration regarding the veteran's 
employability.  Therein, it was noted that the veteran had a 
high school education, and work experience as a security 
guard, mechanic, mail handler, and warehouseman.  It was 
observed that he had not engaged in any substantially gainful 
activity since May 1998.  It was also noted that the 
veteran's bilateral hip disability prevented him from 
performing his past employment.  An administrative law judge 
concluded that the veteran did not possess the physiological 
or psychological functional capacity for sustained work 
activity as a result of his disabilities, primarily bilateral 
hip impairment.

To meet the threshold requirements for disability pension 
benefits, generally, there must be one disability evaluated 
as 60 percent or more disabling, or, if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 4.16, 4.17.  However, all veterans who fail to 
meet the foregoing percentage standards, but who meet the 
basic eligibility criteria shall be considered as 
unemployable.  See 38 C.F.R. § 3.321(b)(2).  In the instant 
case, the veteran has only a high school education, and his 
work experience has been limited to occupations that are 
primarily physical in nature.  In addition, there is no 
indication that the veteran has any other marketable 
sedentary job skills.  This, coupled with the veteran's 
bilateral hip disability and resultant depression, indicates 
that the veteran is, in fact, unemployable.  This finding is 
consistent with that of the Social Security Administration 
(SSA).  Although SSA records are not controlling for VA 
determinations, such are probative of the veteran's 
employability.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
For the foregoing reasons, the Board finds that entitlement 
to a permanent and total disability rating for pension 
purposes is warranted.  See 38 C.F.R. §§ 3.340, 3.342.


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals




- 5 -



- 1 -


